Citation Nr: 0122726	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of visual acuity, right eye, as the result of surgical and 
medical treatment for a recurrent detached retina of the 
right eye.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1998, a 
transcript of which is of record.

This case was previously before the Board in September 1998, 
when it was remanded for additional development, to include 
an examination and opinion regarding whether the veteran 
sustained additional disability to his right eye because of 
VA medical treatment.  As a preliminary matter, the Board 
finds that the RO substantially complied with the remand 
directives.  Accordingly, the Board concludes that a new 
remand is not required in order to comply with the holding of 
Stegall v. West 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's claim has been completed.

2.  The veteran did not incur additional disability of his 
right eye, to include a permanent worsening of his visual 
acuity and/or an additional retinal tear, as a result of any 
aspect of VA treatment.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of visual acuity, right eye, as the 
result of surgical and medical treatment for a recurrent 
detached retina of the right eye, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2).  Compensation is not payable for the necessary 
consequences of treatment or examination, which are those 
consequences which are certain to result from, or were 
intended to result from the treatment or examination 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below, VA's duties under 
this law have been fulfilled.  Here, the RO accorded the 
veteran an examination in relation to this claim, and advised 
the veteran of the evidence necessary to substantiate his 
claim by the August 1997 Statement of the Case and the 
various Supplemental Statements of the Case.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the amended regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.


Background.  The veteran contends that after his May 1993 
surgery for a detached retina, right eye, he had the 
expectation that his eyesight would improve.  However, 
despite this and subsequent surgeries, his right eye worsened 
to the point that he now has only minimal vision in his right 
eye.  As these procedures were done either by VA or at VA's 
direction, he asserts that the VA is responsible for his loss 
of vision and that he should be compensated accordingly.

The Board notes that various VA medical records are on file.  
In pertinent part, records from May 1993 reflect that the 
veteran sought emergency treatment for decreased vision in 
his right eye of six days duration.  He reported a history of 
being hit in the right eye/temple area two months earlier, 
but without complication until the previous week.  At that 
time, he noted the onset of decreased vision in his right eye 
and stated that he currently had total blindness in the right 
eye.  Further, he reported that he had had a successful right 
eye lens implant in 1988 at another VA Medical Center (VAMC).  
Visual examination revealed light perception, right eye with 
vitreous pigmented cells, while fundus examination showed a 
rhegmatogenous detachment with a tear at approximately 2 
o'clock.  Diagnosis was rhegmatogenous retinal detachment, 
right eye.  Thereafter, the veteran was referred to a private 
hospital for a scleral buckle procedure to repair the retinal 
detachment.  He was discharged to home a day after the 
surgery and referred to the VA retina clinic for follow-up.

VA medical records from August 1993 indicate that the 
veteran's detached retina recurred and the scleral buckle was 
revised by the VA.  A visual examination conducted later that 
month revealed an additional tear in a location different 
from the original tear.  The veteran's right eye visual 
acuity was noted to be at the level of counting fingers at 
one foot.  He was referred for supplemental laser surgery.  
Later in August 1993, the veteran reported visual 
improvement.  His uncorrected visual acuity was noted as 
20/400 with pinhole.

Records from October 1993 indicated uncorrected visual acuity 
of 20/200, with pinhole.  The veteran reported that he had 
gained some vision back in his right eye and the visual 
examination was reported as stable.  In June 1994, he was 
found to be doing well with a stable postoperative status.  
His right eye visual acuity was reported as, uncorrected, 
20/400 and 20/200 with pinhole, and he was referred to 
optometry for prescriptive lenses.  Subsequent records from 
August 1994 indicated that his right eye vision continued to 
improve, and it was noted to be 20/400, uncorrected.  In 
February 1995, the veteran requested glasses as his right eye 
vision had improved.  Visual acuity for the right eye was 
noted as less than 20/400 corrected.

VA medical records from June 1995, however, show that the 
veteran reported decreased right eye vision over the past two 
weeks.  Visual examination revealed that he could count 
fingers with the right eye at two feet.  There was no obvious 
tear or hole, but there was limited macular retinal 
detachment that needed repair.  Accordingly, the veteran was 
scheduled for laser surgery the following week.  Post-
surgical follow-up evaluation indicated that his right eye 
"look[ed] great."  He was able to see hand motion with his 
right eye.  Thereafter, records from July 1995 showed 
improved vision and stable postoperative condition.  
Corrected right eye visual acuity was found to be 20/200 with 
pinhole.  Records from September 1995 note that the right eye 
visual acuity was 20/200 with pinhole, and that the right eye 
was found to be stable with no further retinal detachment.

At the January 1998 personal hearing, it was emphasized that 
the veteran had not been in a fight when he got hit in the 
right eye.  It was also noted that there had been a fall on 
the ice in the year prior to his May 1993 surgery.  However, 
it was stated that the detached retina occurred while the 
veteran was out hunting.  The veteran summarized the various 
procedures that had been done on his right eye.  He noted 
that, following the 1988 right eye implant procedure, his 
vision was fine until he experienced the detached retina in 
1993.  The veteran maintained that his vision problems did 
not improve after the various procedures performed on his 
right eye in 1993 and 1994, and that he could only see about 
two feet in front of his right eye at the time of the 
hearing.  Further, it was emphasized that VA sent the veteran 
to the private hospital in May 1993 for the initial surgery 
on his right eye.  Therefore, he maintained that this 
procedure was under the auspices of VA.

In the September 1998 remand, the Board found that, given the 
nature of the veteran's claim and the absence of an opinion 
that addressed the question at hand, an opthamology 
examination was required in which the doctor reviewed all 
records and addressed the question of the etiology of the 
veteran's recurrent detached retina.  The Board noted that 
the August 1993 VA medical records had indicated that the 
veteran's detached retina recurred and the scleral buckle was 
revised by the VA in early August, and, upon an evaluation 
shortly thereafter, the visual examination revealed an 
additional tear in a location different from the original 
tear.  Therefore, the Board emphasized that, on remand, the 
eye specialist should specifically address the etiology of 
the additional retinal tear.

Following the Board's remand, additional VA medical records 
were added to the file, and the veteran underwent a VA eye 
examination in June 1999.  Diagnosis was vision loss of the 
right eye secondary to retinal detachment.  

The June 1999 VA examiner also noted that the veteran's 
claims file had been reviewed, and summarized the contents 
thereof.  It was noted that the veteran was examined in May 
1993 with total retinal detachment right eye and light 
perception vision, and that he underwent surgery for retinal 
detachment.  It was further noted that follow-up examination 
in August 1993 showed that the vision was count fingers at 
one foot, with a retinal tear noted and treated with laser 
photocoagulation.  The examiner stated that there was no way 
to know the etiology of this tear or any tests available to 
determine the cause.  Also, it was noted that subsequent 
examination in August 1994 revealed best corrected vision of 
20/60, with the retina noted to be attached.  Records from 
June 1995 revealed a limited macular retinal detachment with 
visual acuity of counting fingers at one foot.  It was noted 
that this detachment was repaired in June "1999."  The 
examiner stated that there was nothing in the records to 
indicate that this detachment was the result of treatment at 
the St. Louis VA.  Further, it was noted that the current 
examination showed the retina to be attached with visual 
acuity as counting fingers at two feet.

By a June 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for loss of visual 
acuity, right eye.  The RO stated, in part, that the 
veteran's records had been reviewed by a qualified doctor, 
and that the examiner was unable to find any instance of VA 
treatment which made the eye condition it was intended to 
correct worse.  Consequently, the RO stated that in the 
absence of medical evidence of worsening due to treatment the 
claim remained denied.

In a July 2001 statement, the veteran's representative 
emphasized that the veteran had not been involved in a fight 
when he got hit in the right eye in 1993.  Rather, the 
veteran had walked into a facility to be with friends, and 
before he could find a seat he was hit in the right eye by a 
fist.  He was not involved in the altercation, but was 
mistaken for some one else.  Moreover, the representative 
emphasized that while the initial procedure to correct the 
detached retina was performed at a private hospital, the 
veteran had been sent to that facility at VA's direction.  
The representative also stated that the last VA examination 
did not include a final visual acuity for the right eye.  
Finally, the representative contended that it was not a 
necessary outcome of the surgeries and procedures on the 
right eye that the veteran would be left without any useful 
vision in the eye.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of visual acuity, right eye, as the result of surgical 
and medical treatment for a recurrent detached retina of the 
right eye.

The evidence on file, including the veteran's own statements 
and testimony, reflect that his original detached retina 
occurred prior to any VA medical treatment.  His contentions 
are that the treatment he received for this disability 
resulted in a worsening of this disability, to include loss 
of his visual acuity and/or an additional retinal tear.  
However, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The only competent medical opinion to address the etiology of 
the veteran's current right eye problems is that of the June 
1999 VA examiner.  As indicated above, this opinion tends to 
show that any additional disability of the right eye was not 
the result of VA treatment, to include the initial scleral 
buckle procedure to repair the retinal detachment in May 
1993.  The examiner found that the vision loss of the right 
eye was secondary to the recurrent retinal detachment.  As 
previously stated, the original retinal detachment clearly 
occurred prior to VA treatment.  Further, the examiner opined 
that the June 1995 retinal detachment was not the result of 
VA treatment.  

Regarding the additional retinal tear noted in August 1993, 
the examiner stated that there was no way to know the 
etiology of this tear.  With respect to this opinion, the 
Board acknowledges that it is VA policy that when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  However, by reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  In short, a grant of VA benefits may not 
be based on resort to speculation or remote possibility.  
Since the June 1999 VA examiner's opinion reflects that the 
etiology of the additional retinal tear cannot be determined 
without resort to speculation, the veteran is not entitled to 
compensation under 38 U.S.C.A. § 1151 for this disability.

No competent medical evidence is on file which refutes the 
opinion of the June 1999 VA examiner.  Further, the examiner 
both reviewed the veteran's claims folder and examined the 
veteran's right eye.  As such, he had a sufficient foundation 
upon which to base his opinion regarding the etiology of the 
veteran's vision loss, recurrent detached retina, and the 
additional retinal tear noted in August 1993.  The Board 
cannot reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board must accept the findings of the June 
1999 VA examiner as correct.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making the above determination, the Board was cognizant of 
the veteran's comments that he was not involved in a fight 
when he got hit in the eye in 1993, and that VA sent him to 
the private facility that performed the scleral buckle 
procedure in May 1993.  The Board does not dispute these 
comments.  Nevertheless, this does not change the fact that 
the competent medical evidence on file does not support a 
finding that VA treatment caused additional disability to the 
veteran's right eye, to include worsening of the visual 
acuity and/or an additional retinal tear.

The Board was also cognizant of the representative's 
contention that the June 1999 VA examiner did not include a 
final visual acuity of the veteran's right eye.  However, it 
appears that the examiner did make such finding in that he 
stated that the veteran's visual acuity was counting fingers 
at two feet.  Moreover, this does not change the fact that 
the examiner reviewed the claims folder, examined the 
veteran's right eye, and issued an opinion which essentially 
concluded that the vision loss was not the result of VA 
treatment.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of visual acuity, right eye, as the result of surgical and 
medical treatment for a recurrent detached retina of the 
right eye is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

